Graves, J.
The defendant.in error recovered in replevin: a quantity of stacked wheat, the produce of about ten acres, and rulings on the trial are complained of.
The wheat claimed by defendant in error and replevied and delivered to him, is described in the writ as about ten acres sown by Joseph Demmon in the fall of 1878 on the north half of the east half of the southeast quarter of section one, in town two north, of range three west, and harvested in July, 1879. He based his right on a chattel mortgage from Demmon to himself, dated November 23, 1878, but not delivered until December 3 and not filed until the 24th of that month. On turning to that mortgage, as it appears in the printed record and also in the original return to the writ of error, we discover that it does not cover the wheat replevied and in controversy in this action.
The description contained in that paper is of “ ten or eleven acres of wheat now growing on the north-east quarter of the north-east quarter of section one, town two north, of range three west, Eaton county, State of Michigan.” The difference is apparent. The writ called for *390wheat raised on the “southeast” quarter of the section, and the chattel mortgage for wheat raised on th8 “ northeast” quarter.
The court is bound by the record. We cannot assume arbitrarily that the description in the mortgage as returned is incorrect and ought to correspond with the writ, and there is nothing on the face of the record to warrant ns in reading the description otherwise than as written. We might indulge in conjecture, but court records are not to be interpreted or altered in that way.
Assuming the record to be true, and we cannot, as just stated, do otherwise, and it follows that the judgment is erroneous, and must be reversed with costs and a new trial granted.
The other Justices concurred.